No. 12606

       I N THE SUPREME C U T OF THE STATE O M N A A
                        O R                F OTN

                                          1974



STATE O M N A A
       F O T N ,

                              P l a i n t i f f and A p p e l l a n t ,

       -vs   -
JANET BERGUM ,

                              Defendant and Respondent.



Appeal from:          D i s t r i c t Court of t h e Twelfth J u d i c i a l D i s t r i c t ,
                      Honorable Bernard W . Thomas, Judge p r e s i d i n g .

Counsel of Record:

    For A p p e l l a n t :

             Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
              Montana
             Thomas J . B e e r s , A s s i s t a n t A t t o r n e y General, argued,
              Helena, Montana
             Ronald W. Smith appeared, County A t t o r n e y , Havre,
              Montana

    F o r Respondent :

             Morrison, E t t i e n and Barron, Havre, Montana
             Robert D. Morrison argued, Havre, Montana



                                                      Submitted :         February 28, 1974

                                                         Decided:         M - ' 1974
                                                                           R
Filed :          ='   jgtl~
Mr. Chief Justice James T. Harrison delivered the Opinion of
the Court.
        In May of 1973 the defendant, Janet Bergum, was charged
in the justice court of Hill County with the offense of furnish-
ing beer to a minor.
        A motion to suppress evidence (a statement made to the
arresting officers) was made and on May 29, 1973 the justice
court ordered the suppression of the statement as evidence.
        On July 23, 1973, fifty-five days following the suppression
order, the state filed a notice of appeal to district court.       A

motion to dismiss the appeal was granted, and this case is before
us on appeal from the dismissal order of the district court.
        There are two issues presented for determination:
        (1) Whether the state may, under the Montana Code of
Criminal Procedure, appeal the interlocutory order of the justice
court in a criminal case; and
        (2) Whether, if such an appeal is permissible, the pro-
visions of section 95-2405, R.C.M. 1947, as to time are applic-
able to such appeal.
       A question regarding appeals from justice courts was be-
fore us recently in State v. Bush,        Mont   .
                                                 -
                                                 1    -P.2d        I



31 St.Rep. 188 (February 1974)   .   In that case the issue was
whether an appeal bond was required to perfect appeals from jus-
tice courts.   There the argument was that since section 95-2009,
R.C.M. 1947, does not require an appeal bond, none was required.
However we held that an appeal bond was required in another
chapter of the Code of Criminal Procedure.           -
                                                 See Bush at p. 189:
        " * * * since   the code was adopted as one
        comprehensive   piece of legislation it should
        be considered   in its entirety to determine
        the effect of   any one section. * * * "
        The Montana Code of Criminal Procedure was enacted by the
Fortieth Legislative Assembly in 1967 as a comprehensive Act
    g o v e r n i n g t h e c o n d u c t of c r i m i n a l c a s e s i n o u r c o u r t s .     Chapter

    1 9 6 , Laws of 1967.             C h a p t e r 20 of t h a t Act g o v e r n s j u s t i c e and

    p o l i c e c o u r t p r o c e e d i n g s , and C h a p t e r 24 of t h e Act makes p r o v i s i o n
    f o r a p p e a l s by t h e s t a t e and d e f e n d a n t s .

                 " * * * A s t a t u t e i s p a s s e d a s a whole and n o t
                 i n p a r t s o r s e c t i o n s and i s animated by one
                 g e n e r a l p u r p o s e and i n t e n t . C o n s e q u e n t l y , e a c h
                 p a r t o r s e c t i o n s h o u l d be c o n s t r u e d i n connec-
                 t i o n with every o t h e r p a r t o r s e c t i o n s o a s t o
                 produce a harmonious whole. * * * " 2 S u t h e r l a n d   A
                 S t a t u t o r y C o n s t r u c t i o n , § 46.05 ( 4 t h Ed.)
                 While s e c t i o n 94-2009,             R.C.M.     1947, p r o v i d e s f o r a p p e a l s

    of t h e f i n a l d e c i s i o n of j u s t i c e and p o l i c e c o u r t s , i t makes no

    mention of t h e a p p e a l of i n t e r l o c u t o r y o r d e r s of t h o s e c o u r t s by

    the state.          However, s e c t i o n 95-2403             (3)( 5 ) c l e a r l y p r o v i d e s f o r
    a p p e a l s by t h e s t a t e from any c o u r t o r d e r s u p p r e s s i n g e v i d e n c e .
    Viewing t h e a c t as a whole, i t i s c l e a r t h a t t h e s t a t e may a p p e a l

    from i n t e r l o c u t o r y o r d e r s .   The a p p e a l p r o v i s i o n o f C h a p t e r 20 of

    t h e a c t was meant o n l y t o d e f i n e and d e l i m i t t h e d e f e n d a n t ' s r i g h t

    of a p p e a l .

                 T h e r e f o r e we h o l d t h a t i n t e r l o c u t o r y a p p e a l s by t h e s t a t e

    i n j u s t i c e c o u r t p r o c e e d i n g s a r e p e r m i t t e d and a r e governed by
    C h a p t e r 24 o f T i t l e 95, R.C.M.             1947.

                 The a p p e a l of t h e s t a t e i n t h i s c a s e was t i m e l y f i l e d under
    s e c t i o n 95-2405 ( a ) ( e ) , R.C.M.        1947.

                 The o r d e r d i s m i s s i n g t h e a p p e a l of t h e s t a t e i s r e v e r s e d

    and t h e c a u s e remanded t o t h e d i s t r i c t c o u r t f o r f u r t h e r p r o c e e d i n g s .
                                                                                  --
                                                      T   I
                                                      ,-,---k--k*-,-,--;------------'
                                                                                                    -   -_   Is-




                                                                          Chief J u s t i c e




d   u    s   t ices
                                                   - 3 -